UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       ____________________

                           No. 01-10240
                         Summary Calendar
                       ____________________


DIANNE MARIE HARPER,

                                         Plaintiff-Appellant,

versus


LOCKHEED MARTIN CORP.,
doing business as Lockheed
Martin Aeronautics Company,

                                            Defendant-Appellee.


                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:00-CV-450-Y
                       --------------------
                        September 17, 2001
Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit

Judges.
PER CURIAM:*

      Invoking, inter alia, Title VII, Dianne Marie Harper brought

this action alleging that she has subjected to sex-based

discrimination.   On the motion of the defendant, the district

court dismissed her second amended complaint, with prejudice, for

insufficient service of process, lack of subject-matter


  *
     Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
jurisdiction, and failure to state a claim.     Harper appeals but

fails to develop any legal or factual support for the position

that service on the defendant was sufficient.    This court “will

not raise and discuss legal issues that [Harper] has failed to

assert.”   Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).   The failure to challenge the

district court’s determination that she did not effect proper

service of process renders Harper’s appeal without merit and thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is dismissed.    See

5TH CIR. R. 42.2.

     DISMISSED.




                                 2